The petitioner’s claim — that the Appeals Court employed an incorrect standard of review when it decided his appeal from an adverse judgment of the Probate and Family Court, see Raheman v. Raheman, 59 Mass. App. Ct. 915 (2003) — could have been adequately addressed through a petition for a rehearing or an application for further appellate review. Indeed, the petitioner filed both a petition for a rehearing and an application for further review raising, among other things, the same point he made in his G. L. c. 211, § 3, petition, and both were denied. The single justice correctly denied the petition in these circumstances. Contrary to the petitioner’s argument, he was not entitled as of right to review of his claim on the merits under G. L. c. 211, § 3.1,2

Judgment affirmed.

Fatal Raheman, pro se.

Nor was he entitled to relief in the nature of certiorari (which he also sought in his petition). See G. L. c. 249, § 5.


We take no action on the petitioner’s motion to strike the respondent’s brief. We did not rely on the respondent’s brief in reaching our decision.